Citation Nr: 0945209	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  06-28 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for low 
back strain prior to January 29, 2009.

2.  Entitlement to a rating in excess of 40 percent for low 
back strain from January 29, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1972 to August 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued a 20 percent rating.  
The case was subsequently transferred to the RO in Cleveland, 
Ohio.  In February 2008, the Veteran testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A copy of the transcript of that hearing is of 
record.  The Board remanded the case for additional 
development in July 2008.

A June 2009 rating decision granted an increased 40 percent 
rating for low back strain effective from January 28, 2009.  
Therefore, the issues for appellate review are more 
appropriately addressed as listed on the title page of this 
decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The Veteran was 
notified of the VCAA duties to assist and of the information 
and evidence necessary to substantiate his claim by 
correspondence dated in July 2005 and July 2008.  The United 
States Court of Appeals for Veterans Claims (Court), in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), held that the 
VCAA notice requirements applied to all elements of a claim.  
Notice as to these matters was provided in the July 2008 
correspondence provided to the Veteran.

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

In this case, in July 2008 the Board remanded the issue on 
appeal for additional development with instructions to afford 
the Veteran an examination to determine the nature and extent 
of his service-connected low back strain.  The examiner was 
requested to conduct all indicated tests and studies and to 
"also assess if the veteran has any neurological 
manifestations to include sciatica as well as any bowel and 
bladder complaints."  The remand further noted that "[t]he 
examiner should specifically determine if any neurological 
impairment is etiologically related to the veteran's service-
connected low back strain."  A review of the record reveals 
the Veteran was afforded a VA spine examination in January 
2009, but that the examiner did not assess whether the 
Veteran had sciatica and did not provide an opinion as to 
whether any present neurological impairment was etiologically 
related to his service-connected low back strain.  

It is also significant to note that subsequent to the July 
2008 Board decision the RO/AMC received additional VA medical 
records including an addendum to an August 2005 VA 
examination report which noted a diagnosis of degenerative 
disc disease of the lumbar spine with a small disc protrusion 
at L4-L5 contacting the right L5 nerve root and a mild disc 
bulge at L5-S1.  Neither the January 2009 VA examination 
report nor the July 2009 supplemental statement of the case 
included any reference to this significant medical report.  
Under the General Rating Formula for Diseases and Injuries of 
the Spine, 38 C.F.R. § 4.71a, Note 1, unless rating 
intervertebral disc syndrome as a result of incapacitating 
episodes, VA must evaluate associated objective neurologic 
abnormalities separately under an appropriate diagnostic 
code.  

The Court has held that a remand by the Board confers on a 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Therefore, an additional medical 
opinion is required for an adequate determination.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
to obtain the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him for his low back 
disability since May 2008.  After the 
Veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified 
by the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  The Veteran should be scheduled for a 
VA examination by an appropriate medical 
specialist for opinions as to the current 
nature and extent of his service-
connected low back disability.  The 
examiner must identify all orthopedic and 
neurologic manifestations of the service-
connected low back disability.  The 
examiner must provide an opinion as to 
whether or not any neurological 
impairment is etiologically related to 
the Veteran's service-connected low back 
strain.  The examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheet for 
Spine Examinations, revised on April 20, 
2009.

All indicated tests and studies are to be 
performed, and a comprehensive 
occupational history is to be obtained.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  An 
explanation should be provided if 
additional tests or studies are not 
considered to be necessary.

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  If feasible, a 
copy of all notifications, including the 
address where the notice was sent, should 
be associated with the claims folder.  
The Veteran is to be advised that failure 
to report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.  

4.  After completion of the above and 
any additional development deemed 
necessary, the issues on appeal should 
be reviewed with appropriate 
consideration of all the evidence of 
record.  If any benefit sought remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
should be afforded the opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

